Title: From Alexander Hamilton to Rufus King, 20 June 1795
From: Hamilton, Alexander
To: King, Rufus


My Dear Sir
New York June 20. 1795
A considerable alarm has been spread this morning by a report that the Treaty had been disagreed to. I have assured those I have seen that I was convinced any rumour of a decision must be premature. The anxiety however about the result is extreme. The common opinion among men of business of all descriptions is that a disagreement to the Treaty would greatly shock and stagnate pecuniary plans and operations in general. This is not a small source of disquietude. Others who are not likely to be affected in that sense (and among these myself) look forward to the result with great soclicitude as fixing or indangering the stability of our present beneficial and desireable situation.
My influence in seconding the wishes of our friend General Gunn is, I fear, overrated. Unwilling to raise expectation which may not be realised, I will only say, that it will give me real pleasure to be able to promote his accommodation or advantage; as my opinion of him intirely coincides with yours. In the mean time, I will as far as circumstances permit, have an eye to the affair.
Yrs. Affectionately

A Hamilton
Rufus King Esq

